*3290 P I U I O Ü
St. Paul, Ju&a-e.
Some six years ago defendant received formal notice to onneot certain promises with the public sewerage svstem within a 'brief delav, under the r»in of fine and imprisonment for failure, as charged in the petition (•nnrao*r«ph 6) »nd «omitted in the answer, the premises actually belonged to defendant's minor ot llú:-'1-..
tiiV, at defendant’s request, did the work and agreed to ««cent navment in monthly instalments. >’or convenience notes were taken, signed bv defendant individually: hut the uncontradicted evidence is that there *bs no intention to accept defendant’s personal obligation in extinguishment of the clf’im *»«•«• iro-t the owners of the rrooerty. And to Ü'in day nothing h*»®. been p*id either upon the notes or otherwise.
under the circumstances it is well settled that plaintiff mnv recover against these minors* for the p.itring of his personal note bv a tutor for a debt of the minor does not novate the debt, but onlv adds his personal obligation to that of the wonir. Smith vs Brown, 12 An ?99* Leonard vs iiudson, 12 An 840* i>'ord vs Miller, IB An .‘>70. 1‘here is no oueation here of borrowing qjoney for the minors, or exceeding their revenues.
*330Of course the same debt cannot be recovered twice* but in ■fchis c»a« ^he^e is no oossibilitv of such happening. lor when this suit was filed the notes were oveidue and still in the hands of the original holder* at this writing thev are even prescribed. Had the notes been disposed of the case mi^ht be different* Goolfolk vs Degelos, 24 An 199.
The dudPiaent ao-iealed from is therefore affirmed.
New Orleans, La, April 5th, 1920